Citation Nr: 0911651	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic costochondritis.  

2.  Entitlement to an increased (compensable) rating for 
hypertension (HTN).  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to May 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, noncompensable 
ratings in effect for service-connected chronic 
costochondritis and HTN were confirmed and continued.  


FINDINGS OF FACT

1.  The service-connected costochondritis is not shown to 
cause any ratable disabling symptoms.  

2.  The Veteran's HTN is well-controlled on medication; his 
diastolic pressure has never been shown to be predominantly 
100 or more, and/or his systolic pressure has never been 
shown to be predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for service-connected costochondritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.20. 4.53, 4.71a, 4.73, 
including Diagnostic Code (DC) 5321 (2008).  

2.  The criteria for the assignment of a compensable rating 
for service-connected HTN are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, DC 7101 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (West 2002 & Supp. 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the DC under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  The Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2008 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Moreover, he was provided with all appropriate DCs 
regarding his service-connected disabilities on appeal, to 
include the medical findings that were required to warrant 
increased ratings.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the claimant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in December 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  In this case, VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  The information and evidence associated with 
the claims file consist of his STRs, VA medical treatment 
records, private post-service medical treatment records, VA 
examinations, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Chronic Costochondritis

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  Stedman's, supra, at 
418.

Costochondritis is not listed in the rating schedule.  Where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2008); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, costochondritis may be rated as a 
musculoskeletal disability under 38 C.F.R. § 4.71a, or 
alternatively as a muscle disability under 38 C.F.R. § 4.73.

Costochondritis has historically been rated at times under 
the provisions of 38 C.F.R. § 4.71a, DC 5297 (removal of the 
ribs).  Since the rating criteria are predicated on the 
removal or resection of two or more ribs without 
regeneration, which has not occurred in the veteran's case, 
no compensable rating is possible under this DC.

The disability may be rated by analogy as an injury to Muscle 
Group XXI, the muscles of respiration of the thoracic muscle 
group.  38 C.F.R. § 4.73, DC 5321 (2008).  The rating 
criteria allow a noncompensable rating for a "slight" 
disability.  This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function.  See 38 C.F.R. § 4.56(d)(1)(iii) 
(2008).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(iii) 
(2008).

A 20 percent rating is assigned for "severe" or "moderately 
severe" level of disability.  This level of disability is 
associated with objective findings such as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side, and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3)(iii) (2008).

The Veteran's STRs reflect treatment on numerous occasions 
for chest pain.  Chronic costochondritis was diagnosed.  
Cardiac workup during service was negative.  When examined by 
VA in February 2003, the Veteran reported chest pain that 
occurred six or seven times per month that lasted up to two 
weeks.  He had been placed on numerous medications (non-
steroidal anti-inflammatories).  He underwent bone scan, 
computed axial tomography (CAT) scan, echocardiogram, and 
electrocardiogram (EKG).  Examination showed a normal chest 
wall except for tenderness over the upper left part of the 
sternum on pressure.  Heart tones were good and there was no 
murmur, rubs, or gallop.  The examiner diagnosed chest wall 
pain secondary to chronic costochondritis.  There was no 
evidence of heart disease.  

Subsequently dated VA outpatient treatment records in 2003 
and 2004 show that his occasional chest pain complaints 
continued.  Additional VA examination was conducted in August 
2004.  At that time, the Veteran said that his chest pain 
occurred on an intermittent basis with flare-ups about once 
per month.  Each episode lasted about one week.  He said that 
he was unable to accomplish activities of daily living upon 
times of flare-ups.  The examiner noted that at the current 
time, this condition was noted to be asymptomatic.  Palpation 
of the anterior chest wall was non-tender.  

Subsequently dated VA records are of record through 2008.  
These records  are essentially negative for additional 
treatment of chest pains and/or chronic costochondritis, but 
they do reflect that he took medication for chest pain when 
needed (as indicated upon VA examination in 2006).  The Board 
notes that it was specifically noted that there was no chest 
wall pain in May 2007 and June 2008.  However, the Veteran 
continues to report that he experiences intermittent pain 
associated with this condition.  

Based upon the evidence and testimony provided, the Board 
finds that the Veteran is not entitled to a compensable 
rating for his costochondritis.  He has not had the removal 
or resection of two or more ribs without regeneration, thus 
he is not entitled to a compensable rating under DC 5297.

Moreover, under DC 5321, the veteran showed no objective 
findings such as some loss of deep fascia, loss of muscle 
substance, impairment of tonus, loss of power, or a lowered 
threshold of fatigue; therefore, he is not entitled to a 
compensable rating.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the Veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the Veteran is not entitled to a compensable evaluation at 
any time during the pendency of this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hypertension

The Veteran's service-connected HTN is rated pursuant to 38 
C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating 
is assigned for HTN when diastolic pressure is 100 or more; 
or when systolic pressure is predominantly 160 or more; or 
when there is a history of diastolic pressure predominantly 
100 or more and continuous medication for control is 
required.  A 20 percent rating is assigned when diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more.

Note (1) indicates that HTN or isolated systolic HTN must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, HTN is 
defined as diastolic pressure of 90mm or greater and isolated 
HTN is defined as systolic blood pressure of predominantly 
160mm or greater with a diastolic pressure of less than 90mm.  
38 C.F.R. § 4.104, DC 7101.

The Veteran's STRs and VA examination in February 2003 
reflect that he was diagnosed with borderline HTN.  When 
examined by VA in February 2003, his blood pressure was 
recorded as 140/88, 140/90, and 130/88.  

Subsequently dated VA outpatient treatment records reflect 
additional blood pressure readings to include 150/91 in May 
2003 and 120/72 and 150/90 in July 2004.  It was noted that 
he was on medication for control.  

At the time of VA examination in August 2004, it was noted 
that there was an established diagnosis of HTN.  The 
Veteran's current treatment included HTN medication.  EKG 
showed sinus bradycardia was secondary to the medication.  
The examiner stated that this was not clinically significant.  
The left ventricular hypertrophy was secondary to the 
claimant's HTN.  The examiner noted that the Veteran was 
asymptomatic.  

Subsequently dated VA treatment records through 2008 reflect 
that he continued to take medication for control of HTN.  
Additional blood pressure readings include 136/72 in July 
2005, 120/78 in November 2005, 128/77 in January 2006, 123/67 
and 119/58 in January 2008, and 128/86 in June 2008.  His HTN 
was described as controlled on medications in March 2008.  

A noncompensable rating is currently assigned for the 
service-connected HTN.  Based on the evidence of record, the 
criteria for the next higher evaluation of 10 percent are not 
met in this case.  Although the Veteran must take continuous 
medication for control of his HTN, the evidence has never 
shown that he has diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more revised 
rating criteria.  Accordingly, a compensable evaluation is 
not warranted for HTN.

Consequently, the noncompensable rating assigned in this case 
accurately reflects the clinically established impairment 
manifested by the veteran with regard to his hypertension.  
The preponderance of the evidence is against the assignment 
of a compensable rating for the service-connected HTN; there 
is no doubt to be resolved; and a compensable rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. Also 
considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as 
there are no circumstances presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  


ORDER

Entitlement to an increased (compensable) rating for chronic 
costochondritis is denied.  

Entitlement to an increased (compensable) rating for HTN is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


